DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s Amendment submitted on August 17, 2021, hereinafter “Reply”, after Final Rejection of July 14, 2021, hereinafter “Final Rejection”, with filing of Request for Continued Examination (RCE) of September 22, 2021.  Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 have been amended.  No claims have been cancelled nor added.  Claims 1-18 remain pending in the application.  Furthermore, please note that the status of claim 2 in the Reply should have been identified as “Previously Presented” instead of “Currently Amended” since there is no amendment made to the claim in the Reply.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on September 22, 2021 have been entered.

Response to Amendments and Arguments 
The arguments in the Reply have been fully considered, with the Examiner’s response set forth below. 

(2)	Applicant’s arguments on pp. 6-9 of the Reply have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details.   

Claim Objections
Claims 9 and 15 are objected to because of the following informalities:
In claim 9, line 3, “the requested snapshots” may be amended to “the requested shard snapshots” to follow proper antecedent basis.  (Emphasis added.)
Other claims (e.g., claim 15, line 3; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 5, 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2020/0026618 A1), hereinafter “Bansal”, in view of Jain et al. (US 2016/0124665 A1), hereinafter “Jain”, and Davis et al. (US 2014/0006357 A1), hereinafter “Davis”.

	Regarding claim 1, Bansal teaches:
A data management system, comprising: 
a computer memory configured to store a snapshot of an entire virtual machine (FIGs. 1B-1C, 2B; “[0021] … the BSS (106) [computer memory] may be implemented using persistent (i.e., non-volatile) storage. Examples of persistent storage include, but are not limited to: optical storage, magnetic storage, NAND Flash Memory, NOR Flash Memory, Magnetic Random Access Memory (M-RAM), Spin Torque Magnetic RAM (ST-MRAM), Phase Change Memory (PCM), or any other storage defined as non-volatile Storage Class Memory (SCM)”; “[0033] … a backup storage system (BSS) … The BSS (106) [computer memory] may include a virtual machine backup intelligence (VMBI) (130) (i.e., a counterpart to the VMBI residing on the PCS (see e.g., FIG. 1B)), one or more replica virtual machine disk sets (132A-132N)”; “[0035] … each replica virtual machine disk set (132A-132N) may represent a collection of one or more replica virtual machine disks, which retain copies of snapshots of state associated with a corresponding virtual machine (110A-110N) at various recovery points-in-time”; “[0042] A second virtual machine disk (200) configuration is portrayed through FIG. 2B, which may exemplify a parallelized [non-sequentially] configuration of virtual machine disks for any given virtual machine. … [0044] … a child disk (e.g., each differencing disk (204A-204C)) may be created from the aftermath of either the occurrence of a backup operation or the creation of a checkpoint (206A-206C) … A full backup entails replicating and consolidating a copy of all [entire] virtual machine state, configurations, and/or metadata associated with a corresponding virtual machine”); 
one or more processors in communication with the computer memory, the one or more processors configured to perform operations including (FIG. 1A; “[0017] … The system (100) may include a production computing system (PCS) (102) operatively connected to a production storage system (PSS) (104). The system (100) may further include a backup storage system (BSS) (106) [computer memory] operatively connected to the PCS (102) and the PSS (104)”; “[0019] … the PCS (102) may be programmed to provide and manage the allocation of computing resources (e.g., computer processors, memory, persistent and non-persistent storage, network bandwidth, etc.)”): 
sharding the entire virtual machine into a plurality of shards; 
requesting a snapshot of each of the plurality of shards (FIG. 3; “[0048] … The exemplified disk backup chain (300) includes, as the sequence of virtual machine disks, an original disk (302) followed by multiple differencing disks (306A-306F) presented in a sequential virtual machine disk set configuration (see e.g., FIG. 2C). Prior to the instantiation of each differencing disk (306A-306F), an event—i.e., either a backup operation or a checkpoint—transpires that leads to their creation. For example, (a) the first differencing disk (306A) may be created from the aftermath of a first system or user checkpoint (304A) (described above); (b) the second differencing disk (306B) may be created from the aftermath of a full backup operation (308); (c) the third differencing disk (306C) may be created from the aftermath of a second system or user checkpoint (304B); (d) the fourth differencing disk (306D) may be created from the aftermath of a third system or user checkpoint (304C); (e) the fifth differencing disk (306E) may be created from the aftermath of a first incremental backup operation (310A)”; note that the snapshots are information in the virtual machine disks for a combination of the full backup operation (308), the first incremental backup operation (310A), etc., which are considered as the plurality of shards for a given virtual machine);
receiving the requested shard snapshots out of order (FIGs. 2B, 3; “[0042] A second virtual machine disk (200) configuration is portrayed through FIG. 2B, which may exemplify a parallelized [non-sequentially] configuration of virtual machine disks for any given virtual machine. … [0044] … a child disk (e.g., each differencing disk (204A-204C)) may be created from the aftermath of either the occurrence of a backup operation or the creation of a checkpoint (206A-206C). … [0055] … In embodiments of the invention where multiple RW virtual machine disks exist, as may be the case in a virtual machine disk set of the parallelized [non-sequentially] configuration (see e.g., FIG. 2B), each of the multiple current active disks may be identified”; note that the snapshots are information in the parallelized [non-sequentially] configuration of virtual machine disks portrayed through FIG. 2B; the parallelized configuration is considered to be non-sequentially based on the description in paragraph [0091] on p. 27 of Applicant’s specification, which states “[to] read asynchronously, a virtual machine file is divided (sharded) into multiple parts and read substantially simultaneously [parallelized] instead of sequentially”); 
maintaining an offset-slot mapping indicating ordering of the plurality of shard snapshots (FIGs. 1B, 3; “[0030] … each configuration object (120) [offset-slot mapping] may further store or specify a disk chain path directed to the configuration of a corresponding virtual machine disk set (116A-116N). A disk chain path may represent a linked chain of disk references, which captures the disk backup sequence of virtual machine disks, of the virtual machine disk set (116A-116N) for the virtual machine (110A-110N), that records the appropriate order in which initial information and changes to the given virtual machine (110A-110N) are sequenced”; [0048]); 
storing a shard snapshot that is not in the mapping in an early received map (FIG. 3; “[0050] … a synthetic full backup (312) may refer to a synthesized full backup, which incorporates virtual machine state of a latest (or previous) full backup (308) along with virtual machine state of a series of one or more incremental backups (310A, 310B) that follow the full backup (308), to obtain a new (or most recent) full backup”; note that the incremental backup 310B is considered as a shard snapshot that is not in an early mapping of the latest (or previous) full backup (308) and the incremental backup 310A);  
ordering the received out of order shard snapshots in order into a results queue (FIG. 3; [0030]; “[0048] … The exemplified disk backup chain (300) includes, as the sequence of virtual machine disks, an original disk (302) followed by multiple differencing disks (306A-306F) presented in a sequential virtual machine disk set configuration (see e.g., FIG. 2C) … [0050] … the merging of replicated virtual machine state, representative of two or more virtual machine disks, may result in the formation of a synthetic full backup (312). Specifically, a synthetic full backup (312) may refer to a synthesized full backup, which incorporates virtual machine state of a latest (or previous) full backup (308) along with virtual machine state of a series of one or more incremental backups (310A, 310B) that follow the full backup (308), to obtain a sequential virtual machine disk set configuration of the snapshots of the full backup (308) and the incremental backups (310A, 310B) that follow the full backup (308); a results queue is considered to be a sequence of the virtual machine disks that store the merging of replicated virtual machine state); and  
storing a single snapshot of the virtual machine in the computer memory based on the ordered snapshot shards (FIG. 3; “[0033] … a backup storage system (BSS) … The BSS (106) [computer memory] may include a virtual machine backup intelligence (VMBI) (130) (i.e., a counterpart to the VMBI residing on the PCS (see e.g., FIG. 1B)), one or more replica virtual machine disk sets (132A-132N)”; “[0048] … The exemplified disk backup chain (300) includes, as the sequence of virtual machine disks, an original disk (302) followed by multiple differencing disks (306A-306F) presented in a sequential virtual machine disk set configuration (see e.g., FIG. 2C) … [0050] … the merging of replicated virtual machine state, representative of two or more virtual machine disks, may result in the formation of a synthetic full backup (312) [single snapshot]. Specifically, a synthetic full backup (312) may refer to a synthesized full backup, which incorporates virtual machine state of a latest (or previous) full backup (308) along with virtual machine state of a series of one or more incremental backups (310A, 310B) that follow the full backup (308), to obtain a new (or most recent) full backup”; note that the synthetic full backup (312) [single snapshot] contains a sequential virtual machine disk set configuration of the snapshots of the full backup (308) and the incremental backups (310A, 310B) that follow the full backup (308)).  



	However, Jain teaches:
sharding the entire virtual machine into a plurality of shards (FIG. 1C; “[0065] … the one or more chunks [plurality of shards] and/or the one or more files stored within the distributed file system 112 may comprise a full [entire] image of the version of the virtual machine”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bansal to incorporate the teachings of Jain to provide a system having a plurality of replica machine disk sets of Bansal, with an integrated data management and storage system having a storage appliance that uses a distributed file system protocol of Jain that allows virtual machine snapshots to be directly mounted and used by secondary workloads.  Doing so with the system of Bansal would provide the ability to reduce the amount of data storage required to backup virtual machines, the ability to reduce the amount of data storage required to support secondary workloads, the ability to provide a non-passive storage target in which backup data may be directly accessed and modified, and the ability to quickly restore earlier versions of virtual machines and files.  (Jain, [0024])



	However, Davis teaches:
receiving the requested shard snapshots out of order (“[0107] … If data is written to the cloud storage system out-of-order, this is reflected in the received snapshot(s) [requested shard snapshots], and the cloud controller (and/or a requesting client) can use such received snapshot information to determine how to proceed”; “[0260] … block references are not sent between cloud controllers in the order [out-of-order] in which they were written. For instance, incremental metadata snapshots [requested shard snapshots] may send block references between cloud controllers in a "filesystem:file:block" format, instead of the order in which the blocks were actually written (and the order in which their respective block entries were written to a TDS in the originating cloud controller)”);
ordering the received out of order shard snapshots in order (“[0261] … cloud controllers reorder [ordering] write information to improve the temporal locality of block entries for writes performed both locally and on remote cloud controllers. … cloud controllers … may then use other portions of the CVA (e.g., the FSID, SSID, FileID and/or offset) to determine the exact order [in order] in which data blocks [received out of order shard snapshots] were written on each cloud controller and/or block entries should be written into a TDS. Each cloud controller can then use such determinations to ensure that any desired aspects of the original write order (e.g., in the originating cloud .

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bansal to incorporate the teachings of Davis to provide a system having a plurality of replica machine disk sets of Bansal, with a distributed filesystem of Davis having cloud controllers that reorder write information to determine an exact order in which data blocks were written on each cloud controller.  Doing so with the system of Bansal would thereby avoid interference between remote and local writes.  (Davis, [0261])

Regarding claims 7 and 13, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

	Regarding claim 5, the combination of Bansal teaches the system of claim 1.
	
Bansal in view of Davis further teaches:
wherein the operations further include presenting the ordered shard snapshots in order to a read Application Programming Interface for storage in the computer memory (Bansal: “[0034] … the VMBI (130) may be a computer program or process (i.e., an instance of a computer program) that executes on the underlying hardware of the BSS (106)”; “[0093] … the disk chain path may be identified via an application programming interface (API) of the dummy virtual machine”) (Davis: “[0261] … cloud controllers reorder [ordering] write information to improve the temporal locality of block entries for writes performed both locally and on remote cloud controllers. … cloud controllers … may then use other portions of the CVA (e.g., the FSID, SSID, FileID and/or offset) to determine the exact order [in order] in which data blocks [received out of order shard snapshots] were written on each cloud controller and/or block entries should be written into a TDS. Each cloud controller can then use such determinations to ensure that any desired aspects of the original write order (e.g., in the originating cloud controller) are maintained for corresponding block entries in each local deduplication table”; [0262]-[0263]) (Note that Bansal teaches a disk chain path that may be identified via an application programming interface (API) of a dummy virtual machine, and Davis teaches cloud controllers reorder write information by using portions of a CVA (e.g., the FSID, SSID, FileID and/or offset) to determine an exact order in which data blocks were written on each cloud controller; thus, one of ordinary skill in the art would be able to use an application programming interface (API) for identifying data blocks that are reordered in the same order in which they were written to avoid interference between remote and local writes).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bansal to incorporate the teachings of Davis to provide a system having a plurality of replica machine disk sets of Bansal, with a distributed filesystem of Davis having cloud controllers that reorder write information to determine an exact order in which data 

Regarding claims 11 and 17, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 5.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 5 above.

	Claims 2-4, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2020/0026618 A1), hereinafter “Bansal”, in view of Jain et al. (US 2016/0124665 A1), hereinafter “Jain”, and Davis et al. (US 2014/0006357 A1), hereinafter “Davis”, as applied to claim 1 above, and further in view of Kleiner et al. (US 2020/0133541 A1), hereinafter “Kleiner”.

	Regarding claim 2, the combination of Bansal teaches the system of claim 1.

	The combination of Bansal does not teach wherein the operations further include maintaining a flow control queue that limits the number of snapshot shards requested.

However, Kleiner teaches:
wherein the operations further include maintaining a flow control queue that limits a number of the requested shard snapshots (FIG. 3C; “[0024] … storage application 106 may perform operations to replicate data from source site 102 to target site 112 over communication link 110”; “[0025] … A replica (or snapshot) may be thread 379 may also include context 373. Context 373 may include one or more synchronization objects 376”; “[0052] … If a thread that is part of a flow wants to use a resource associated with the synchronization object [flow control queue], and there are available credits, the thread may withdraw a required number of credits from the synchronization object, at which time the total number of available credits is decremented by the number of the consumed credits. … the credits for accessing a particular resource that is associated with a synchronization object may be used to limit the number of threads that can use the particular resource concurrently”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bansal to incorporate the teachings of Kleiner to provide a system having a plurality of replica machine disk sets of Bansal, with a system of Kleiner having a storage application to perform operations to replicate data using a resource associated with the 

Regarding claims 8 and 14, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 2.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Bansal teaches the system of claim 2.

Kleiner further teaches:
wherein the operations further include maintaining a receive token queue and transferring a token from the flow control queue to the receive token queue upon receiving one of the requested shard snapshots of the plurality of shards (FIG. 3C; “[0052] … If a thread that is part of a flow wants to use a resource associated with the synchronization object [flow control queue], and there are available credits, the thread may withdraw a required number of credits from the synchronization object, at which time the total number of available credits is decremented by the number of the consumed credits”; note that a receive token queue is considered to be storage that holds a required number of credits from the synchronization object).



Regarding claims 9 and 15, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 3.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 4, the combination of Bansal teaches the system of claim 3.

Bansal further teaches:
wherein the operations further include: 
updating the maintained offset-slot mapping with ordering of the shard snapshot not in the mapping (FIGs. 1B, 3, 4A-4B; “[0030] … each configuration object (120) [maintained offset-slot mapping] may further store or specify a disk chain path directed to the configuration of a corresponding virtual machine disk set (116A-116N). A disk chain path may represent a linked chain of disk references, which sequence of virtual machine disks, of the virtual machine disk set (116A-116N) for the virtual machine (110A-110N), that records the appropriate order in which initial information and changes to the given virtual machine (110A-110N) are sequenced”; “[0049] … the exemplified second incremental backup operation (310B) [shard snapshot] may encompass virtual machine state representative of the fifth differencing disk (306E)”; “[0058] In Step 424, the configuration object (identified in Step 402) is updated. Specifically, in one embodiment of the invention, the configuration object [maintained offset-slot mapping] may be updated by amending the disk chain path (identified in Step 422) therein to include the new differencing disk (created in Step 420)”; note that information of the second incremental backup operation (310B) [shard snapshot] is not in the configuration object [maintained offset-slot mapping] until the fifth differencing disk (306E) is created from the aftermath of the first incremental backup operation (310A)); and 
moving the shard snapshot not in the mapping into the results queue after the updating (“[0040] … each replica disk set metadata (138) further store or specify descriptive information that indicates whether each given replica virtual machine disk, of the corresponding replica virtual machine disk set (132A-132N), had been created as a result of a backup operation or a checkpoint”; “[0059] In Step 426, the disk set metadata (identified in Step 402) is also updated. Specifically, in one embodiment of the invention, the disk set metadata may be updated by incorporating the disk metadata associated with the new differencing disk (created in Step 420)”; note that the results queue is disk set metadata (identified in Step 402) is updated in step 426 after the configuration object (identified in Step 402) is previously updated in step 424).  

Regarding claims 10 and 16, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

	Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2020/0026618 A1), hereinafter “Bansal”, in view of Jain et al. (US 2016/0124665 A1), hereinafter “Jain”, and Davis et al. (US 2014/0006357 A1), hereinafter “Davis”, as applied to claim 1 above, and further in view of Borate et al. (US 2018/0189145 A1), hereinafter “Borate”.

	Regarding claim 6, the combination of Bansal teaches the system of claim 1.

The combination of Bansal does not teach wherein the operations further include enforcing a Secure Sockets Layer in the receiving the requested out of order shard snapshots.

However, Davis in view of Borate teaches:
wherein the operations further include enforcing a Secure Sockets Layer in the receiving the requested out of order shard snapshots (Davis: “[0260] … block not sent between cloud controllers in the order [out-of-order] in which they were written. For instance, incremental metadata snapshots [requested shard snapshots] may send block references between cloud controllers in a "filesystem:file:block" format, instead of the order in which the blocks were actually written (and the order in which their respective block entries were written to a TDS in the originating cloud controller)”) (Borate: FIG. 1; “[0023] … the server manager 120 performs full backup of the received data first, identifies an updated portion of the data, then stores the updated portion”; “[0024] … The network 140 enables communications between the client device 110 and the server manager 120 as well as with the one or more storage machines 130”; “[0025] The data exchanged over the network 140 can be represented using technologies and/or formats including the hypertext markup language (HTML), the extensible markup language (XML), etc. In addition, all or some of the links can be encrypted using conventional encryption technologies such as secure sockets layer (SSL)”) (Note that Davis teaches block references that are not sent between cloud controllers in the order in which they were written; and Borate teaches a method for backing up input data by an object storage using a network having links that can be encrypted using conventional encryption technologies such as secure sockets layer (SSL); as such, one of ordinary skill in the art would be able to combine the teachings to provide added security using encryption technologies for transmission of block references between cloud controllers).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bansal to 

Regarding claims 12 and 18, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 6.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Govindaraja Nayaka B (US 2017/0123657 A1) discloses an information handling system that may include a processor and a program of executable instructions embodied in non-transitory computer-readable media accessible to the processor, configured to, when read and executed by the processor: (i) communicate to a volume owner of a logical storage unit storing a snapshot to be backed up, an instruction other than an input/output read instruction for backing up the snapshot, wherein the volume owner is one of a plurality of storage nodes in a scale-out storage area network architecture communicatively coupled to the information handling system; (ii) responsive .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136